DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the direction perpendicular" in Line 4. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "direction perpendicular". 
Claim 7 recites the limitation "the main body part" in Line 2. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "main body part". 
Claim 7 recites the limitation "the vibration direction " in Line 2. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "vibration direction". 
Claim 7 recites the limitation "the projection of the magnetic element" in Lines 2-3. There is insufficient antecedent basis for this limitation in the claim since the parent claim  did not recited any "projection of the magnetic element". 
Claim 8 recites the limitation "the material of the magnetic element" in Lines 1-2. There is insufficient antecedent basis for this limitation in the claim since the parent claim did not recited any "material of the magnetic element". 
Claim 9 is rejected for its dependency to claim 7.
	Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilk et al. (Hereinafter Wilk) US-PG-PUB No. 2014/0185859.

Regarding claim 1, Wilk teach
A screen sounding system (Fig. 1A shows an electronic audio device has a screen sounding system), comprising: 
a screen (Fig. 1A shows a bottom panel 108) capable of vibrating (Para. [0023], Lines 1-3); 
an exciter (Fig. 1A shows an electromagnet 100) for driving the screen (i.e. bottom panel 108) to make a sound through vibration (Para. [0023], Lines 1-3); and 
a magnetic element (Fig. 1A shows an attractor plate 110 made of a ferromagnetic material (e.g., iron)…Para. [0023], Lines 12-13) fixedly connected with the screen (i.e. bottom panel 108) as shown in Fig. 1A; wherein the exciter (i.e. electromagnet 100) is arranged at one side of the magnetic element (i.e. attractor plate 110) far away from the screen (i.e. bottom panel 108), and comprises a housing with an accommodation space with a magnet (Fig. 1A shows permanent magnets 104A and 104B) arranged therein as shown in Fig. 1A; and the housing is coupled to the magnetic element through magnetic attraction force between the magnet (i.e. permanent magnets 104A and 104B) and the magnetic element (i.e. attractor plate 110) as shown in Fig. 1A and Para. [0023], Lines 20-22.

Regarding claim 2, Wilk teach
The screen sounding system as described in claim 1, wherein an orthographic projection of the exciter (i.e. electromagnet 100) toward the magnetic element (i.e. attractor plate 110) completely is falls on the magnetic element (i.e. attractor plate 110) as shown in Fig. 1A.

Regarding claim 4, Wilk teach
The screen sounding system as described in claim 1, wherein the magnetic element (i.e. attractor plate 110 made of a ferromagnetic material (e.g., iron)…Para. [0023], Lines 12-13) is a permanent magnet since permanent magnets are made from special alloys (ferromagnetic materials) such as iron.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al. (Hereinafter Wilk) US-PG-PUB No. 2014/0185859 in view of Hiatt US-PG-PUB No. 2018/0025669.

Regarding claim 3, Wilk teaches all the features with respect to claim 1 as outlined above. 
Wilk does not explicitly teach that the magnetic element is a magnetic-conducting steel sheet.
	Hiatt teaches in Fig. 6 of a steel plate 222 placed onto a display assembly 210 and is retained by means of magnets 218. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic element, as taught by Wilk with the steel plate, as taught by Hiatt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. 

Regarding claim 6, Wilk teaches all the features with respect to claim 4 as outlined above. 
Wilk does not explicitly teach that a substrate fixed on the screen, wherein the magnetic element is fixed at one side of the substrate far away from the screen.
	Hiatt teaches in Fig. 6 of a printed media 230 fixed on a cover 240 of a display assembly 210. A steel plate 222 is fixed at one side of the printed media 230 far away from the cover 240 as shown in Fig. 6. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screen, as taught by Wilk with the substrate fixed on the screen, as taught by Hiatt. The motivation is to create a strong connection between the screen and the magnetic element, thus ensuring better absorb impact to eliminate or reduce adverse consequences caused by unwanted vibration.

Regarding claim 7, the combination of Wilk and Hiatt teach all the features with respect to claim 6 as outlined above. Wilk teaches that a projection of the main body part along the vibration direction completely overlaps with the projection of the magnetic element along the vibration direction as shown in Fig. 1A.

Regarding claim 8, the combination of Wilk and Hiatt teach all the features with respect to claim 7 as outlined above. Wilk teaches that the material of the magnetic element (i.e. attractor plate 110 made of a ferromagnetic material (e.g., iron)…Para. [0023], Lines 12-13) is a soft magnet since iron is a common soft magnetic material. 

Regarding claim 9, the combination of Wilk and Hiatt teach all the features with respect to claim 7 as outlined above. Wilk teaches that the magnetic element (i.e. attractor plate 110) is glued to the screen (i.e. bottom panel 108) as shown in Fig. 1A. 

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al. (Hereinafter Wilk) US-PG-PUB No. 2014/0185859 in view of Hiatt US-PG-PUB No. 2018/0025669 and further in view of Hsu et al. (Hereinafter Hsu) US-PAT No. 11,044,550.

Regarding claim 5, the combination of Wilk and Hiatt teach all the features with respect to claim 3 as outlined above. 
The combination of Wilk and Hiatt do not explicitly teach that a middle frame for fixing the screen, wherein the housing comprises a main body part and a connection part extending out along the direction perpendicular to vibration from the main body part; and the connection part is fixedly connected with the middle frame.
	Hsu teaches in Fig. 3 of a housing of a speaker device 1a comprises a first speaker cover 2 and one-piece vibration damping structures 100 extending out along the direction perpendicular to vibration from the first speaker cover 2; and the one-piece vibration damping structures 100 with a support plate 5 as shown in Fig. 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exciter, as taught by the combination of Wilk and Hiatt with the speaker device, as taught by Hsu. The motivation is to create a strong connection between the exciter and the screen, thus ensuring better absorb impact to eliminate or reduce adverse consequences caused by unwanted vibration.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.  Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653